DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                                                  Drawings
3.           All drawings filed on 05/24/2021 are approved by examiner.

Allowable Subject Matter
4.	Claims 1-18 are allowable over prior art of record.

5.	None of prior art of record taken alone or in combination shows a step-up switching converter, a control circuit therefor, and a control method thereof comprising at least and an ultra-low voltage regulation module, configured to receive the voltage feedback signal and an input voltage signal of the step-up switching converter to generate a second control signal; wherein when the input voltage signal is larger than an ultra-low voltage threshold, the first control signal is configured to control a high side switch and a low side switch of the step-up switching converter to perform on and off switching; and wherein when the input voltage signal is smaller than the ultra-low voltage threshold, the second control signal is configured to turn the high side switch off and to control the low side switch to perform on and off switching, and wherein when the low side switch is turned off, a parasitic diode of the high side switch is turned on as recited in claims of the present application.

				Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am - 5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838